Mary Shaw Colyer, and Eva Coleman Kauffman, were employed as teachers by the School District of Granville, under written contracts. During the school year 1936-1937 both married. It was a rule of the school district that the contracts of married women teachers *Page 437 
should not be renewed. Each appellee was informed by her principal this rule would be enforced, and was requested to resign. Rather than be dismissed, both appellees submitted their resignations, effective as of the close of the school year, April 29, 1937. The resignations of both were accepted by the school board. While no formal notice of acceptance was sent, both knew of the action of the Board. Meanwhile the Teachers' Tenure Act of April 6, 1937, P. L. 213, became effective, whereupon each appellee notified the Board of the cancellation of her resignation, and her desire to be continued in employment. They appeared at their schools on the opening of the 1937-1938 school year, but were refused permission to teach. Separate petitions for writs of alternative mandamus to compel the Board to execute contracts with them in conformity with the Tenure Act were filed. The writs were granted.
The decision in the present case is governed by the holding of this court in the Teachers' Tenure Act Cases, 329 Pa. 213. The only relevant facts were that appellees were employed, under existing contracts, on April 6, 1937, the effective date of the Act.
Decree affirmed in each case; costs to be paid by appellants.